             Case 2:17-cv-01360-APG-VCF Document 60 Filed 05/08/20 Page 1 of 2



 1                              UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 WELLS FARGO BANK, N.A.,                                Case No.: 2:17-cv-01360-APG-VCF

 4            Plaintiff                                    Order Accepting Report and
                                                      Recommendation and Granting Motion to
 5 v.                                                     Enforce Settlement Agreement

 6 SATICOY BAY LLC SERIES 3948                                      [ECF Nos. 54, 57]
   APPLECREST, et al.,
 7
        Defendants
 8

 9           On April 23, 2020, Magistrate Judge Ferenbach recommended that I grant plaintiff Wells

10 Fargo Bank, N.A.’s motion to enforce the settlement agreement between Wells Fargo and

11 defendant Saticoy Bay LLC Series 3948 Applecrest. ECF No. 57. Saticoy Bay did not file an

12 objection. Thus, I am not obligated to conduct a de novo review of the report and

13 recommendation. 28 U.S.C. § 636(b)(1) (requiring district courts to “make a de novo

14 determination of those portions of the report or specified proposed findings to which objection is

15 made”); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc) (“the

16 district judge must review the magistrate judge’s findings and recommendations de novo if

17 objection is made, but not otherwise” (emphasis in original)).

18           I THEREFORE ORDER that Magistrate Judge Ferenbach’s report and recommendation

19 (ECF No. 57) is accepted and plaintiff Wells Fargo Bank, N.A.’s motion to enforce settlement

20 agreement (ECF No. 54) is GRANTED. The claims between Wells Fargo Bank, N.A. and

21 defendant Saticoy Bay LLC Series 3948 Applecrest are DISMISSED with prejudice.

22 / / / /

23 / / / /
          Case 2:17-cv-01360-APG-VCF Document 60 Filed 05/08/20 Page 2 of 2



 1         I FURTHER ORDER that by May 29, 2020, plaintiff Wells Fargo Bank, N.A. and

 2 defendant Absolute Collection Services, LLC shall file a stipulation of dismissal based on their

 3 settlement agreement.

 4         I FURTHER ORDER that by May 29, 2020, plaintiff Wells Fargo Bank, N.A. and

 5 defendant Woodcrest Homeowners Association shall file either a stipulation of dismissal or a

 6 status report regarding any remaining claims between them.

 7         DATED this 8th day of May, 2020.

 8
                                                        ANDREW P. GORDON
 9                                                      UNITED STATES DISTRICT JUDGE

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                   2
